Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 01/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Remarks
	As to the argument against “in memory data grid” and “in memory database” .  Examiner believes Applicant’s key concept of invention is around routing database queries based on comparing certain parameters. Applicant’s current argument is drifting away from the key concept.  “without any network communication and without any data transformation” has not been claimed by applicant.   
	As to argument against stored object, please refer to the newly cited action.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


	Claims 1-5 and 7-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Singh et al. (U.S. Patent No. 9032017) in view of Wu (U.S. Patent Pub. No. 20120158723) further in view of Theobald et al. (U.S. Patent No. 8719242).
As to claim 1, Singh discloses a method for intercepting (fig. 1, item 111) database queries from a computer program for delegation, the method comprising: 
enabling a database driver (fig. 5, item 511, router, abstract, col. 3, lines 7-20) for a database management system to delegate database queries from interfacing with a database to interfacing with the data grid. (fig. 5, item 511, router, abstract, col. 3, lines 7-20) (Note: data, as evident in database server, can actually be a cluster of computer system, which is considered effectively read on data grid);
retrieving database queries from the enabled client database driver (col. 6, lines 45-50) from a requesting computer program (col. 6, lines 40-55); 
in a query routing table have been determined, a priori, for routing onto the data grid (i.e. The query router determines whether the query is a read or a write query, and forwards read queries to servers in the first subset and write queries to servers in the second subset of servers. Abstract);
determining operational status of the data grid, wherein, if the data grid is contemporaneously utilized beyond the threshold level, the database queries are routed to the database management system, and,
determines whether the query is a read or a write query, and forwards read queries to servers in the first subset and write queries to servers in the second subset of servers. Abstract).

Singh does not explicitly teach in memory data grid and by the degree to which the data grid is utilized contemporaneously beyond a threshold level.
Wu teaches in memory data grid (i.e. data grid 200 comprises an architecture built around a distributed in-memory database (IMDB) cache [0048]) and by the degree to which the data grid is utilized contemporaneously beyond a threshold level(Wu. based on resource constraints. [0006]  fig. 7 item 706 work load and resource constraints).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Singh to include in memory data grid and by the degree to which the data grid is utilized contemporaneously beyond a threshold level. 

Singh and Wu are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “data processing”.

Singh by the teaching of Wu to include an in memory data grid with the motivation to provide better performance as taught by Wu ([0004]-[0005]).

Singh does not explicitly teach comparing at least a portion of each of the retrieved database queries to a listing of database and application object form.
Theobald teaches comparing at least a portion of each of the retrieved database queries to a listing of database queries (i.e. database query existing in the query pool and database query not existing in the query pool. Theobald Claim 10) and application object form (pooled statements objects. (col. 3, lines 55-67).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Singh to include comparing at least a portion of each of the retrieved database queries to a listing of database and application object form.
Singh and Theobald are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “database access”.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Singh by the teaching of Theobald to include comparing at least a portion of each of the retrieved database queries to a listing of  with the motivation to provide better database access as taught by Theobald (col. 1, lines 25-45).


As to claim 2, Singh as modified teaches a method of claim 1, wherein the database driver is a Java Database Connectivity (JDBC) driver data grid is an in memory data grid (Theobald col. 2, lines 60-67).

As to claim 3, Singh as modified teaches a method of claim 1, wherein the database driver is included as part of the computer program (col. 6, lines 45-50). 

As to claim 4, Singh as modified teaches a method of claim 1, wherein selectively delegating the database queries to the in memory data grid (Wu [0048]) in lieu of the database management system based upon the comparison, further comprises routing to the in memory data grid only those of the database queries that are included in the listing of database queries (i.e. The query router determines whether the query is a read or a write query, and forwards read queries to servers in the first subset and write queries to servers in the second subset of servers. Abstract). 

As to claim 5, Singh as modified teaches a method of claim 1, wherein selectively delegating routing the database queries to the in memory data grid ([0048] ) in lieu of the database management system based upon the comparison, further comprises routing to the determines whether the query is a read or a write query, and forwards read queries to servers in the first subset and write queries to servers in the second subset of servers. Abstract). 

As to claim 7, Singh as modified teaches a method of claim 1, wherein selectively delegating the database queries to the in memory data grid in lieu of the database management system based upon the comparison, further comprises routing to the in memory data grid only those of the database queries that are included in the listing of database queries using a correspondingly specified data grid handler in the listing of the database queries(i.e. The query router determines whether the query is a read or a write query, and forwards read queries to servers in the first subset and write queries to servers in the second subset of servers. Abstract). 
As to claims 8-21, the limitations of these claims have been noted in the rejection above. They are therefore rejected as set forth above.

Conclusion
	A shortened statutory- period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yicun Wu whose telephone number is 571-272-4087.  The examiner can normally be reached on 8:00 am to 4:30 pm, Monday -Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached on (571) 571-272-4037. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Yicun Wu
Patent Examiner
Technology Center 2100
/YICUN WU/
Primary Examiner, Art Unit 2153